Citation Nr: 0533012	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance, under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970. The appellant is the veteran's widow. This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from an November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran died in March 1995, at the age of 46; the 
immediate cause of death was metastatic melanoma.  No 
significant conditions contributing to death, or underlying 
causes of death, were listed.  An autopsy was not performed.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Metastatic melanoma was not shown in service and is not 
shown to be related thereto.

4.  There is no objective medical evidence showing that a 
disability of service origin, or a service-connected 
disability, caused or contributed to the veteran's death.

5.  The veteran's character of service was honorable.


CONCLUSIONS OF LAW

1.  Metastatic melanoma was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


2.  A disability incurred in, or aggravated by, active 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2005).

3.  The criteria for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 
3501, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the appellant by a letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See 


Pelegrini v. Principi, 17 Vet. App. 412 (2004).  She was 
advised that it was her responsibility to either send medical 
treatment records from the veteran's private physician 
regarding treatment for the veteran's claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The appellant has 
provided the veteran's private medical records.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  A medical opinion was not obtained 
with regard to the issue on appeal for the reasons discussed 
in the decision below.  The appellant was asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).



Cause of Death

Review of the veteran's service medical records shows that he 
had service in Vietnam from May 1969 to April 1970.  
Subsequent to service, after experiencing a chronic cough 
that was not relieved by conservative treatment, metastatic 
malignant melanoma was diagnosed in October 1994.  Although 
the veteran's private physician, L.G. Hicks, M.D., initially 
diagnosed "[p]robable metastatic melanoma versus primary 
melanoma of the lung," after additional testing, Dr. Hicks 
indicated that the disease represented "metastatic melanoma 
to the lungs and/or abdomen with an involuted primary that 
has disappeared.  [The veteran] has no evidence of skin 
primary. . . ."  A biopsy of the mediastinum in November 
1994 by the University of Kentucky Department of Pathology, 
found poorly differentiated malignancy consistent with 
metastatic malignant melanoma.  The Armed Services Institute 
of Pathology also conducted biopsies, and in a November 1994 
letter, concurred in the diagnosis of metastatic melanoma.  
The veteran underwent several courses of chemotherapy from 
October 1994 to January 1995.  The veteran died in March 
1995, at the age of 46.  The death certificate shows that the 
immediate cause of death was metastatic melanoma.  No 
significant conditions contributing to death, or underlying 
causes of death, were listed.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
the absence of such evidence, the law and regulations require 
a showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA 
regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
Throughout the claims process, the appellant has offered the 
opinion that the veteran's metastatic melanoma, because of 
its location on the lung, was in fact lung cancer, and was 
related to his exposure to herbicides during Vietnam.  
Because the veteran had military service in the Republic of 
Vietnam during the applicable presumptive period, the 
provisions of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005) are for application.  However, the record 
indicates that the veteran's death was the result of 
malignant melanoma which metastasized to his lungs.  Although 
the veteran's melanoma was originally discovered to be 
located on his lung, melanoma is an entirely different type 
of cancer cell than lung cancer per se.  In this regard, it 
must be noted that metastatic melanoma, regardless of 
location, is not one of the disabilities enumerated in 38 
C.F.R. § 3.309(e).  

However, even if presumptive service connection based on 
exposure to an herbicide agent is not warranted, the claimant 
is not precluded from otherwise establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 


1039, 1042 (Fed. Cir. 1994).  In this case, the statements of 
the veteran's private treating physicians between October 
1994 and March 1995 indicate that lung cancer was not the 
initial type of cancer with which the veteran was diagnosed, 
but rather, the cancer that eventually spread to the 
veteran's lungs was a metastasis of the melanoma.  The 
service medical records show no evidence of melanoma in 
service, and there is no medical evidence that provides a 
relationship between the veteran's death and his period of 
military service.  

As such, although the appellant has asserted that she 
believes that the veteran's melanoma was related to his 
exposure to herbicides during military service, due to his 
death as a young age, and the speed at which the cancer 
progressed, as a lay person, she lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience training or education.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

During the veteran's lifetime, service connection was not in 
effect for any disability resulting from injury or disease 
contracted in line of duty, or for aggravation in service of 
a preexisting injury or disease.  The death certificate 
clearly states that the veteran's death was caused by 
metastatic melanoma, which was originally diagnosed in 1994, 
more than twenty years after service separation.  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chapter 35 Benefits

A surviving spouse of a veteran who died of a service-
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting 


from a service-connected disability, where the veteran was 
discharged from service under other than dishonorable 
conditions, is eligible for Dependents' Educational 
Assistance.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

In this case, the veteran's death has not been adjudicated as 
service-connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  For 
eligibility to survivors' educational assistance, one of 
these requirements must be met.

Based upon an application of the preceding legal principles 
to the facts of this case, the Board concludes that the 
appellant does not meet the criteria to establish entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


